Citation Nr: 1118480	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-15 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1972 to May 1976 and from January 1983 to April 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania which denied the Veteran's claim for TDIU.


FINDINGS OF FACT

1.  Service connection is in effect for paranoid schizophrenia, currently rated as 70 percent disabling and residuals of a left fourth metatarsal fracture, currently rated as noncompensably disabling; the combined disability rating is 70 percent.

2.  The Veteran has earned an Associate's Degree in computers and his past employment experience has primarily been in computers and the manufacturing field.

3.  The preponderance of the evidence is against a finding that the Veteran's service connected disabilities preclude employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a total rating for compensation based upon individual unemployability have not been met. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

VA notified the Veteran in correspondence dated in October 2007 of the information and evidence needed to substantiate and complete a claim for entitlement to a total rating for compensation based upon individual unemployability and informed the Veteran of how effective dates are assigned.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, to include VA medical records and affording a VA examinations in connection with the claim.  VA wrote to the Veteran's last employer to find out why the Veteran had stopped working.  A response was received in October 2007.  The Veteran has not indicated that there are any outstanding records that need to be obtained.

The appellant was provided the opportunity to meaningfully participate in the adjudication of the claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Applicable Statutes and Regulations

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service- connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities alone render the veteran unemployable.  38 C.F.R. § 4.16.

The United States Court of Appeals for Veterans Claims has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TDIU Claim

The Veteran contends that he is unable to maintain or secure gainful employment due to the severity of his psychiatric disorder.

Complaints of auditory hallucinations were noted in an April 2007 VA psychiatric treatment note.  The Veteran reported hearing the voices of FBI agents whenever he was stressed and that he felt stressed looking for a job and about his finances.  Mental status examination was negative for current hallucinations.

The Veteran reported feeling as if someone was sitting on his head and that he becomes scared and very comfortable in an April 2007 VA psychiatric treatment note.  The examiner noted that he was not working, that he becomes delusional due to stress when he loses his job and also suggested that he was working at a bar.  He reported that he had applied for another job.  Paranoia was denied and mental status examination was negative for auditory or visual hallucinations.

In the VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, received in July 2007, the Veteran indicated he had been employed by a company from May 2000 to May 2002 and another company from October 2002 to October 2006.  See Item # 16.  He checked, "No" to the question of "Did you leave your last job/self-employment because of your disability?"  See Item # 17.  The Veteran reported he had a high school degree and two years of college.

In a July 2007 letter from the Veteran's treating VA psychiatrist, Dr. S.K. stated the Veteran had been receiving treatment for his psychiatric disorder since 1989.  Dr. S.K. opined that the Veteran was unemployable due to his psychiatric symptoms and the side effects of his medications.

An October 2007 statement from the Veteran's former employer indicates he had worked as an assembler from October 2002 to September 2006.  His employment was terminated due to downsizing.

The October 2007 VA psychological examination report shows the examiner stated an argument could be made that the Veteran was occupationally impaired despite his past functioning in the workplace.  He stated the Veteran had difficulty in employment and even more significant difficulty in obtaining any new employment.  The examiner opined that it could be that some of the oddities of behaviors, which were the long-term consequence of this particular disease process, were interfering with his ability to maintain gainful employment at this time.

A May 2008 Vocational Rehabilitation note indicates that the Veteran worked occasional hours ("to help out") at the Eagle's Club.

A July 2008 letter from S. S. indicates that the Veteran had been participating in the Compensated Work Therapy Program/Supported Employment Program.

In a May 2009 substantive appeal, the Veteran reported working four days per month through the Compensated Work Therapy Program.  He had worked full time at a doctor's office through the program in the past to see if he was able to "handle" such a position.

As the Veteran's combined disability rating is 70 percent and he has at least one disability ratable at 40 percent or more, he meets the schedular requirements for a total rating for compensation based upon individual unemployability under 38 C.F.R. § 4.16.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities.  The Veteran certainly has a severe impairment in the service-connected psychiatric disorder, which is 70 percent disabling; however, the last two jobs he has had, he stopped working due to issues other than his service-connected disability or disabilities.  For example, in an August 2004 examination report, the Veteran reported working in a job that involved computer installation and stated he was doing "quite well."  He stated that such company went out of business and that he began working for the company he was working for right before he filed his claim for individual unemployability.  The Veteran lost the subsequent job in 2006 because the company downsized.  It was not due to the Veteran's psychiatric disorder, which the Veteran conceded in the application when he answered no to the question of whether he had stopped working due to a service-connected disability.  

At the October 2007 VA examination, the Veteran reported having worked in the same place from 1997 to 2002.  This was the job that he reported went out of business at the August 2004 examination.  At the October 2007 examination, the Veteran stated the owner had died.  Regardless, this job lasted five years, and the Veteran stopped working at that place for reasons other than his disability preventing him from sustaining employment there.  The Veteran then worked for this other company from 2002 to 2006, a period of four years, and the only reason he left this job was because the company downsized.  The Veteran worked full time for approximately 10 years, all the while having a 70 percent evaluation for a psychiatric disorder.  (The 70 percent evaluation has been in effect since 1994.)  

While schizophrenia impacts the Veteran's ability to work, it does not prevent him from obtaining and sustaining gainful employment.  The Board is fully aware of the Veteran's treating physician's July 2007 statement that the Veteran was unemployable based on the service-connected schizophrenia.  The examiner provided no rationale for the opinion, and the Board is unwilling to accept the conclusory statement, particularly when the Veteran has been 70 percent disabled since 1994 and was able to hold a job for close to 10 years beginning in 1997.  In a June 1997 VA examination report, the examiner there stated the Veteran was unable to work due to the service-connected psychiatric disorder, yet the Veteran worked from 1997 to 2006. 

The Board has read through the detailed clinical findings made in the October 2007 VA examination report and cannot conclude that the service-connected psychiatric disorder prevents the Veteran form securing and maintaining gainful employment.  The October 2007 examiner stated that an argument could be made that the Veteran is occupationally impaired.  The 70 percent evaluation confirms that the Veteran is severely occupationally impaired.  Additionally, the examiner stated, "It could be that some of the oddities of his behaviors, that are long-term consequences of this particular disease process, are interfering with his ability to maintain gainful employment at this time."  The Board does not find that such establishes that the Veteran's disability prevents him from obtaining and sustaining gainful employment.  First, her opinion is speculative, as she used the words "could be."  Second, the Board reiterates that the last two jobs the Veteran has had were stopped due to the closing of the business and downsizing-not the Veteran's service-connected disability.  The Veteran has not presented any evidence that he was unable to maintain gainful employment due to his service-connected disability or disabilities.

The Board concludes that the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disabilities, even when his disabilities are assessed in the context of subjective factors such as his occupational background.  Therefore, entitlement to total disability evaluation based on individual unemployability due to service connected disorders is not warranted.  

The preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


